Title: From Thomas Jefferson to Benjamin Stoddert, 9 August 1802
From: Jefferson, Thomas
To: Stoddert, Benjamin


          
            Sir
            Monticello Aug. 9. 1802.
          
          Your favor of the 8th. is duly recieved. not having here a copy of the act of Congress for the resale of the lots, it is out of my power to decide [how far that act] [. . .] discretionary power over the sale. but I have by this post written to mr J. T. Mason, our ordinary counsel in the city affairs, to consider & advise mr Monroe as to the extent of our discretionary power over the sale of the lots, and then on a consultation with mr Monroe if it should be their opinion that a compliance with your desire will be legal, & not injurious to the public, then to yield the indulgence without the further delay of [consulting with me:] and I have expressed to mr Monroe as well as to [him] that I consider individual accomodation as a duty whenever it is legal, and of no detriment to the public. I sincerely wish the indulgence may be found to be within these limits as no man feels more sensibly than I do the task of carrying into execution laws which bring on private distress. Accept my good wishes & respects.
          
            Th: Jefferson
          
        